Title: To George Washington from Samuel Blachley Webb, 20 January 1787
From: Webb, Samuel Blachley
To: Washington, George



Sir
N. York Jany 20th 1787.

We have been honor’d by the receipt of your Excellency’s letter of the 31st of October 1786 directed to the Baron Stuben, our Presdt. So soon as he arrives in Town we presume he will call a meeting of our State Society and communicate to them the Contents.
In the mean time we cannot omit the present opportunity to acquaint your Excellency with the sentiments which the most

distinguished characters in this Society entertain with regard to your desire not to be re-elected President of the General Society. Many of them stand high in your good opinion and all of them are warmly attached to you. Their sentiments will pervade this society, and if regret at so unexpected and unfortunate a circumstance can give weight to arguments which added to those of a similar nature in reply to your circular letter from the different States, it is to be hoped you will not decline continuing at the head of a Society brought into existance by a glorious event which crowned you with never fadeing Laurels. A Society, founded on the most noble principles, whose highest Ambition, is to imitate your bright example, should not prematurely be deprived of that ray which for so many years guided our steps in the paths of honor. Should no internal divisions arise on your retireing yet Sir the withdrawing of your patronage will have a most destructive effect on our reputation abroad.
You have exhibited the most noble instance of patriotism that modern history can relate, you glow with affection for your country and must feel interested to promote the honor and dignity of a patriotic band of warriors, who like the arrows in the Eagle’s talon will be respected while united to that head who so oft displayed them in the field of Glory; but, seperated, farewell the splendor of Columbia’s Eagle in European courts. At home, lukewarmness will take place of the generous zeal which animates every member. Our funds intended for the most laudable purposes may remain unimproved for want of energy or unanimity, while unheeded flow the Widows tears, unheard the Orphan’s cry: that source whence gladness should flow to brighten the face of sorrow be choaked up—the noble end of our institution frustrated—Genius of Liberty avert this fate—May that philanthropic spirit which inspires your Excellency to so many acts of public utility induce you to continue the patron of an infant society whose maturer powers shall be one of the many branches, to perpetuate the veneration due to the Savior of his Country.
These Sir are the sentiments of our Society, which we have thought it incumbent on us to apprize you of, I have the honor to be (for & in behalf of the standing Committee) Your Excellys Most Obedt & Affect. Hume Servt

S.B.W.

